Title: John Adams to Abigail Adams, 24 February 1797
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia Feb. 24. 1797
          
          The Presbyterian Congregation have voted me the front Pew in their Church for my Family. It is an elegant new Building and the Pew is large
          I have bought me a Pair of Young Horses for a Carriage and a saddle horse.
          The Birthday was affecting and the Night Splendid but tedious to those who were too old to dance.
          I have now Settled all My Accounts with the senate as you will see by the inclosed Papers.
          I assure you it was a tender Scene at parting. How do you like our Adieus alias Farewells. Nothing yet determined about House or Furniture. Yours with a great desire to be with you, but it is impossible
          
            John Adams
          
        